DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/27/20 are acceptable.
Terminal Disclaimer
Terminal disclaimer filed on 9/10/21 has been approved.
Allowable Subject Matter
Claims 1-5, 10-15 and 20-26 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a voltage tolerant interface circuit including the limitation “wherein the blocking transistor is configured to protect the control terminal of the at least one low-voltage transistor by blocking the voltage received at the input terminal when the voltage exceeds a voltage tolerance of the at least one low-voltage transistor “ in addition to other limitations recited therein.
Claim 11 is allowed because the prior art of record fails to disclose or suggest a voltage tolerant interface circuit including the limitation “wherein the blocking transistor is configured to protect the control terminal of the at least one low-voltage transistor by 
Claim 21 is allowed because the prior art of record fails to disclose or suggest a voltage tolerant interface circuit including the limitation “blocking transistor coupled between a control terminal of the at least one low- voltage transistor and the input terminal; wherein the blocking transistor is configured to protect the control terminal of the at least one low-voltage transistor by blocking the voltage received at the input terminal “ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838